Citation Nr: 0206753	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1943 to September 
1945.  He died in May 1997.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously denied the appellant's claim in a July 
2000 decision.  The appellant appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to unopposed motion, by Order dated in March 2001, the Court 
vacated the Board decision and remanded the matter for 
readjudication with consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  By letter dated in June 2001, the 
Board advised the appellant that she had additional time in 
which to supplement to record.  In October 2001, the Board 
granted the appellant's request for an extension of time in 
which to submit additional evidence.  However, the Board has 
not received any such evidence.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 
2.  The veteran died in May 1997.  The death certificate 
lists the cause of death as cerebral death due to dominant 
hemisphere intracranial hemorrhage due to cerebrovascular 
disease.  

3.  At that time of the veteran's death, service connection 
was in effect for residuals of frozen feet with amputation of 
the left great and second toes and peripheral neuropathy of 
the right lower extremity and the left lower extremity.

4.  The evidence does not show that the veteran's service-
connected disabilities either substantially or materially 
caused or contributed to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the October 1997 rating decision and notification 
letter, February 1999 statement of the case, and June 1999 
supplemental statement of the case, the RO provided the 
appellant and her representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate the claim.  With respect to the duty to assist, 
the RO secured the veteran's VA treatment records and 
obtained relevant private medical records as authorized by 
the appellant, most importantly, the veteran's terminal 
hospitalization records.  Finally, the appellant has had 
ample opportunity to present evidence and argument in support 
of her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

Service medical records showed that the veteran received 
treatment for severe trenchfoot and that his left big toe and 
second toe were amputated.  Post-service VA hospital, 
examination, and clinical reports from 1946 to 1951 showed 
complaints of foot pain and diagnoses reflecting amputation 
of the left great toe, deformity of the left second toe with 
arthrodesis and fusion, and residuals of frozen feet 
manifested by decreased skin temperatures, reduced 
circulation, and cyanosis.

VA outpatient treatment reports dated from 1984 to 1987 
showed that the veteran complained of pain and cramps of the 
feet and legs.  During this period, the veteran stated that 
he worked as a janitor and remained on his feet a lot.  
Complaints of falling were not expressed.  Diagnoses recorded 
were leg pain secondary to frostbite of the feet and 
peripheral neuropathy secondary to diabetes mellitus.  
Dysthesia of the feet probably after frostbite plus 
aggravated by diabetes mellitus was also noted.

VA general examination in September 1995 reflected that the 
veteran's mobility was not limited, although the diagnosis 
was residual of frozen feet, versus peripheral neuropathy 
related to diabetes.  The diagnosis on examination of the 
feet was severe distal pain predominately sensory 
polyneuropathy, predominately secondary to frostbite nerve 
injuries.  The examiner noted that there was no clear history 
of progressive neuropathy, other than increased pain.  By 
history, the veteran's symptoms were for the most part 
residuals of his frostbite injuries.

In October 1995, the veteran wrote that he could not walk as 
a result of his service-connected disability.  He stated that 
he received wheelchair and orthopedic shoes to assist with 
ambulating.  An October 1995 neurosurgery report showed that 
the veteran had a history of diabetes with peripheral 
neuropathy and numbness of the legs and foot.  At that time, 
the veteran also reported one episode of his legs giving way, 
although he denied using his cane for over a six-month 
period.  The veteran's complaints were attributed to severe 
degenerative disc and joint disease, with low back pain and 
non-specific burning pain of legs, non-localization and 
previous frostbite injury.  Reports in 1995 reflected a long 
history of standing numbness and pain of the feet related to 
frostbite, a history of hypertension, heart disease and 
diabetes mellitus, and a diagnosis of status post 
cerebrovascular accident in December 1995 with associated 
visual and balance problems.

The veteran was hospitalized on several occasions in 1996 for 
erythema and edema of the right foot and mild dizziness.  The 
impressions included right carotid stenosis, status post 
cerebral vascular accident with left homonymous hemianopsia, 
Type II diabetes mellitus, hypertension, peripheral 
neuropathy, depression, history of frostbite of feet, and 
alcohol and tobacco abuse.  VA outpatient treatment reports 
showed continued treatment for foot problems in 1996, though 
it was noted that the veteran remained ambulatory.

The May 1997 report from Fayette County Emergency Medical 
Services (EMS) indicated that the veteran was at his 
neighbor's home drinking and barbecuing, and when he stood up 
from his chair he stumbled a few feet and fell on driveway, 
back first.  EMS treated the veteran on the scene and 
transported him to Smithville Regional Hospital.  The veteran 
was combative during the transport and had to be restrained.  
Medical reports from Smithville stated that the veteran fell 
backwards, hitting the back of his head on concrete.  The 
veteran's speech was slurred, he was combative at times, and 
there was a strong smell of alcohol.  Laboratory test results 
were indicative of alcohol intoxication as findings revealed 
215.6 milligrams per deciliter (mg/dl) of alcohol present.  
It was noted that .15 percent or 150 mg/dl was indicative of 
alcohol intoxication, and under Texas State law .10 percent 
is "under the influence" of alcohol.  The diagnosis was 
blunt head trauma with skull fracture and intracranial 
bleeding.    

The veteran was transferred to Brackenridge Hospital.  The 
emergency room note stated that the veteran fell down in a 
bar.  Medical history provided by the appellant included a 
long history of alcohol use with daily consumption.  Although 
the veteran underwent surgical treatment for his injuries, 
his neurological condition deteriorated and he was declared 
brain dead.  The discharge summary shows that the veteran 
struck his head after drinking.  The final diagnoses were 
left subdural hematoma with mass effect and intracranial 
hemorrhage.

The veteran died in May 1997.  The death certificate listed 
the cause of death as cerebral death due to dominant 
hemisphere intracranial hemorrhage due to cerebrovascular 
disease.  An autopsy was not performed, and it was unknown if 
tobacco or alcohol contributed to his death.  The manner of 
death was determined natural.  At that time of his death, 
service connection was in effect for residuals of frozen feet 
with amputation of the left great and second toes, rated as 
50 percent disabling, and peripheral neuropathy of the lower 
extremities, each extremity separately rated as 20 percent 
disabling.

A February 1998 statement from T.W.H. indicated that he saw 
the veteran's fall and called 911.  The veteran fell straight 
back without attempting to catch himself.  In a January 1999 
letter, members of the veteran's family recalled that in 
February 1997 the veteran fell and appeared unconscious.  
When they asked the veteran what had happened, he stated that 
he had cramps of the legs and his legs gave way.  The family 
stated that VA issued medication to relieve cramping.

The appellant and her daughter provided testimony at a 
personal hearing in January 1999 and a Board videoconference 
hearing in September 1999.  In January the appellant 
testified that the veteran initially fell and struck his head 
in 1996.  At that time, he struck the side of his head but 
did not seek medical attention.  She added that the veteran's 
instability progressively worsened over the years, and he 
used a cane and a wheelchair.  The appellant also stated that 
the veteran always complained about pain of the legs.  In 
September, the appellant initially noted the veteran's 
history of in-service wounds and treatment.  She stated that 
the veteran had poor circulation and horrible cramps of the 
feet with difficulty walking that had worsened over the 
years.  The appellant alleged that the cause of his death was 
due to poor circulation as a result of the service-connected 
frostbite injuries.  The appellant's daughter clarified that 
the veteran was not an alcoholic.

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(k), 3.303.  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b). "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1), (3).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

After carefully reviewing and weighing the evidence, the 
Board finds that entitlement to service connection for the 
cause of the veteran's death is not warranted.  Initially, 
the Board notes that the evidence fails to show that the 
cause of the veteran's death was incurred in service or 
related to any events of active service.  The service medical 
records and post-service medical records are completely 
negative in this regard.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Moreover, the probative and persuasive evidence also fails to 
show that the veteran's service-connected disabilities 
substantially or materially caused or contributed to cause of 
or hastened his demise.  38 C.F.R. § 3.312.  The appellant 
asserts that the veteran incurred the head injury when rising 
from sitting position because his legs gave way due to his 
service-connected disabilities.  Both she and other family 
members contend that the veteran had a history of instability 
or falls due to pain, cramps, and numbness of the legs and 
feet associated with service-connected disabilities, for 
which he was issued a wheelchair and cane for ambulating 
assistance.  

However, although the medical evidence clearly shows that the 
veteran had pain, numbness, and cramps of the legs after 
prolonged standing, the clinical data does not show that he 
had a history of falling as a result of this service-
connected disabilities.  The medical evidence shows one 
acknowledged instance of legs giving way in 1995, even though 
the veteran's family asserts that his legs also gave way in 
1997.  The evidence also shows that even though the veteran 
was issued a wheelchair and cane, the devices were for indoor 
use and he primarily ambulated without those devices.  Thus, 
except for one episode occurring in 1995, the medical 
evidence is completely devoid of any findings suggesting that 
the veteran experienced instability of the legs and feet as a 
result to his service-connected disabilities.  

Typically, lay persons are not competent to etiologically 
relate symptoms to a medical diagnosis.  Evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Because neither the appellant 
nor her family members have such medical knowledge, their 
assertions are of insufficient probative value to establish 
service connection.  Again, the Board stresses that the 
medical evidence does not suggest that the veteran's fatal 
fall occurred as a result of his service-connected 
disabilities.

Even if the Board assumed that the veteran's service-
connected disabilities were productive of falling and 
instability, the evidence still does not show that the May 
1997 fall occurred as a result of his disabilities.  In spite 
of the certificate of death indicating that it was unknown if 
alcohol contributed to the cause of the veteran's demise, the 
probative and persuasive evidence shows that the veteran was 
under the influence of alcohol and when he rose from sitting 
he stumbled and fell striking his head on the pavement.  
38 C.F.R. § 3.301(c)(2).  The veteran's status as under the 
influence of alcohol is substantiated by the Fayette County 
EMS report and laboratory reports from Smithville Regional 
Hospital.  No medical evidence attributes the veteran's fall 
to his service-connected disabilities or residuals thereof.

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  Service connection for the 
cause of the veteran's death is not warranted.  The appeal is 
denied.
ORDER

Service connection for the cause of the veteran's death is 
denied.  



			
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

